Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Urain Robinson, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. United States, No. 3:11-cv-00707-JRS, 2013 WL 4749909 (E.D.Va. Sept. 3, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *348this court and argument would not aid the decisional process.

AFFIRMED.